Jeffrey A. Harrison, a pro se federal prisoner, appeals a district court order denying his petition for a writ of habeas corpus. See 28 U.S.C. § 2241. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel agrees unanimously that oral argument is not needed. Fed. R.App. P. 34(a).
The district court denied the petition for a writ of habeas corpus on the ground that the Bureau of Prisons could categorically exclude from the drug treatment sentence reduction program those inmates whose crime was related to firearms. See 18 U.S.C. § 3621(e)(2)(B); 28 C.F.R. § 550.58(a)(2000). The Supreme Court has now decided the case of Lopez v. Davis, 531 U.S. 230, 121 S.Ct. 714, 148 L.Ed.2d 635 (2001), and the Court held that such a categorical exclusion is proper for inmates who received a sentence enhancement for possessing, carrying, or using a firearm. Id. at 719, 724.
Harrison argues that Lopez merely held that the Bureau had the authority to deny a sentence reduction, but the Court did not address whether the Bureau’s actions were arbitrary and discriminatory. This argument is not well-taken. In Lopez, the Supreme Court expressly held that the Bureau’s decision to exclude the category of inmates into which Harrison falls was a reasonable decision. Lopez, 121 S.Ct. at 724. Lopez does directly control the decision in this case.
The order of the district court is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.